03/23/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 20-0238


                                         DA 20-0238


ALPS PROPERTY & CASUALTY INSURANCE
COMPANY,d/b/a Attorneys Liability Protection
Society, a Risk Retention Group,
                                                                                   FILE
                                                                                  MAR 2 3 2021
             Plaintiffs and Appellees,                                        Bowen Greenwooa
                                                                            Clerk of Supreme
                                                                                                Court
                                                                                      rrf nAnntana
      v.

KELLER,REYNOLDS,DRAKE,JOHNSON &
                                                                     ORDER
GILLESPIE,P.C., RICHARD GILLESPIE,
BRYAN SANDROCK,GG&ME,LLC,
a Montana Limited Liability Company, and
DRAES,INC., a Montana Close Corporation,
CHARLES JOSEPH SEIFERT and THOMAS Q.
JOHNSON,

             Defendants and Appellants.



       Defendants and Appellants, Sandrock, GG&ME,LLC,and Draes, Inc.(collectively
"Sandrock"), filed a petition for rehearing of this Court's February 23, 2021 Opinion
affirming the District Court's grant ofsummary judgment in favor ofPlaintiffand Appellee,
ALPS Property & Casualty Insurance Company. ALPS Prop. & Cas. Ins. Co. v. Keller,
Reynolds, Drake, Johnson & Gillespie, P.C., 2021 MT 46,                         Mont.
     P.3d       .
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only if the opinion "overlooked some fact
material to the decision," ifthe opinion overlooked a question that would have decided the
case, or ifthe "decision conflicts with a statute or controlling decision not addressed" by the
Court. M. R. App. P. 20.
       In his petition, Sandrock claims that this Court did not distinguish critical facts that
individual attorneys Johnson and Seifert did not know of the default or the sanctions until
April 2016. He asserts this Court rnisconstrued and ignored the facts when it imputed
knowledge of the potential claim upon Johnson and Seifert. This assertion, however, as
noted in the petition itself, acknowledges that the Court did in fact consider the issue.
Sandrock fails to identify facts in the record that this Court ignored or overlooked but merely
disagrees with our decision.      Sandrock next asks this Court to consider a lengthy
hypothetical based on the alleged practices ofthe state's larger law firms. These facts are not
in the record nor were they at issue on this appeal, and we will not consider them now upon
rehearing. Sandrock next re-argues—at length—the import of attorney Gillespie's beliefs
concerning the effects ofthe entry of default. The Court squarely confronts this exact issue
in paragraph 28 and 29 ofthe Opinion. Having identified the issue, the Court considered,
analyzed, and resolved it. Sandrock next argues for this Court to reconsider the effect ofthe
"failure to supervise claim against Johnson and Seifert and clairns that this Court ignored
the fact that Gillespie had months to retain and prepare for an April 16, 2016 darnages
hearing but failed to properly prepare after ALPS issued the policy. We directly addressed
the issue in footnote 2 ofthe Opinion. Moreover, we directly addressed the nature ofclaims-
made policies, like the policy at issue here, in paragraph 15 of the Opinion. Yet again,
Sandrock fails to identify a fact in the record that this Court did not consider.
       Finally, Sandrock seeks review of the following issue: "Is a reportable legal
malpractice claim confined to a singular insurance policy at a definable point in time or
ongoing and capable of triggering multiple insurance policies over multiple yearsT This
issue was not presented in the original briefing. This Court will not review an issue raised
for the first time in a petition for rehearing and will only consider those questions the Court
overloolced. M. R. App. P. 20(1)(a)(ii).
       This Court has specific criteria for considering a petition for rehearing and will do so
only upon the grounds set forth in M.R. App. P. 20. No basis exists under Rule 20 to allow
rehearing. Having ffilly considered Appellant's petition, the Court concludes that rehearing

                                              2
is not warranted under Rule 20. The Court did not overlook material facts or issues raised by
the parties or fail to address a controlling statute or decision that conflicts with the Opinion.
IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this   2-1)4day ofMarch,2021.




                                                                     Justices